     Case: 1:19-cv-04087 Document #: 27 Filed: 01/25/20 Page 1 of 1 PageID #:84

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Malibu Media, LLC
                                Plaintiff,
v.                                                  Case No.: 1:19−cv−04087
                                                    Honorable Matthew F. Kennelly
Marcos Romero, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, January 25, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: Motion to withdraw
[25] is denied, without prejudice to renewal. Before being granted permission to
withdraw, counsel must certify in the motion that she has advised the plaintiff, which is a
limited liability company, that under Illinois law an entity may not represent itself in court
and thus that the Court will be required to dismiss the case unless plaintiff files an
appearance of substitute counsel. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
